Defendant, the landlord of a six-family house, cut the wires leading from a window television aerial to the apartment of a tenant and twisted the antenna when the tenant refused to remove it pursuant to his demand. Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of violating section 1433 of the Penal Law (malicious mischief) affirmed. No opinion. Nolan, P. J., Johnston, Adel and MacCrate, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment of conviction and to dismiss the information, with the following memorandum: The alleged permission to install an antenna on the outside of the building, if given, was a mere license, revokable at will. In any event, the alleged permission was to put it “ on the window ” — this does not necessarily mean attached to the outside of the building. While it was being installed, the landlord informed the tenant “ Don’t put it on; I don’t want it here ”. She nevertheless did and indicated that she would refuse to remove it. The landlord then had a right to remove the encroachment. In doing so, it is alleged he bent it, but there is no proof that this was maliciously done. It appears that the tenant maintained this antenna at the time of the trial, when there could be no doubt of the landlord’s wishes. In this picayune quarrel between a landlord and tenant, the landlord should not have been convicted, of malicious mischief.